In a proceeding inter alia to invalidate petitions nominating respondents Becker, Buzzeo, Arndt and Leeds as candidates of the Lynbrook Independent Party, Inc., in the village election to be held on March 18, 1975 for certain public offices in the Village of Lynbrook, (1) petitioner appeals from so much of a judgment of the Supreme Court, Nassau County, entered March 12, 1975, as denied all the relief sought except those of (a) declaring valid the nominating petition of the Home Life independent body and (b) directing that appellant’s name as a candidate for mayor be placed on the ballot on the first line or row not previously assigned to any other candidate; and (2) respondent Vitelli (election officer of the village) cross-appeals from the remainder of *764the judgment, i.e., so much thereof as reinstated the petition nominating appellant as such candidate. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Martuscello, Christ and Benjamin, JJ., concur.